Order entered May 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01716-CV

                             ELIZABETH EHRMAN, Appellant

                                                V.

                 MCFADDIN FIELD DEVELOPMENT, II, LLC, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-06351

                                            ORDER
       We GRANT the May 1, 2013 motion of James C. Mosser to withdraw as counsel for

appellant. We DIRECT the Clerk of this Court to remove James C. Mosser as counsel for

appellant and to send all future correspondence to appellant at the following address:

       c/o John Ehrman
       AAA Oil and Gas Advisors, LLC
       25211 Grogan’s Mill Road, Suite 250
       Woodlands, Texas 77380

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE